
	
		I
		112th CONGRESS
		1st Session
		H. R. 2808
		IN THE HOUSE OF REPRESENTATIVES
		
			August 5, 2011
			Mr. Richmond (for
			 himself, Mr. Thompson of Mississippi,
			 and Ms. Sewell) introduced the
			 following bill; which was referred to the Committee on Small Business
		
		A BILL
		To extend the participation term for small business
		  concerns affected by Hurricane Katrina or Hurricane Rita in certain programs,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Coast Disadvantaged Business
			 Relief Act of 2011.
		2.Extension of
			 participation term for victims of hurricane Katrina or hurricane Rita
			(a)RetroactivityIf
			 a small business concern, while participating in any program or activity under
			 the authority of paragraph (10) of section 7(j) of the Small Business Act (15
			 U.S.C. 636(j)), was located in a parish or county described in subsection (b)
			 of this section and was affected by Hurricane Katrina of 2005 or Hurricane Rita
			 of 2005, the period during which that small business concern is permitted
			 continuing participation and eligibility in that program or activity shall be
			 extended for 24 months after the date such participation and eligibility would
			 otherwise terminate.
			(b)Parishes and
			 counties coveredSubsection (a) applies to any parish in the
			 State of Louisiana, or any county in the State of Mississippi or in the State
			 of Alabama, that has been designated by the Administrator as a disaster area by
			 reason of Hurricane Katrina of 2005 or Hurricane Rita of 2005 under disaster
			 declaration 10176, 10177, 10178, 10179, 10180, 10181, 10205, or 10206.
			(c)Review and
			 complianceThe Administrator shall ensure that the case of every
			 small business concern participating before the date of enactment of this Act
			 in a program or activity covered by subsection (a) is reviewed and brought into
			 compliance with this section.
			3.DefinitionsIn this Act:
			(1)The term
			 small business concern has the meaning given such term under
			 section 3 of the Small Business Act (15 U.S.C. 632).
			(2)The term
			 Administrator means the Administrator of the Small Business
			 Administration.
			
